Citation Nr: 1018856	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Propriety of the termination of compensation based on 
fugitive felon status during the period from September 30, 
2006 to December 6, 2006.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army, 
with active service from October 1966 to September 1969 and 
additional time spent in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, terminating the Veteran's VA 
compensation from September 30, 2006 to December 6, 2006, 
based on the Veteran's status as a fugitive felon during the 
aforementioned period of time.


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1966 to 
September 1969.  

2.  In April 2010, the Board was notified by the Louisville 
RO that the Veteran had died in March 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the RO from which 
the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.



		
DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


